Citation Nr: 1035421	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-13 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected intervertebral disc syndrome (IVDS) of the 
lumbar spine.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1956 to February 
1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision, issued in September 2008.  

During the course of his appeal, the Veteran was afforded a 
videoconference hearing before the undersigned Acting Veterans 
Law Judge in October 2009; a copy of the transcript is in the 
record.  

Of preliminary importance, at his October 2009 videoconference 
hearing the Veteran submitted evidence directly for the Board's 
consideration.  The Veteran's representative supplied a waiver of 
his right to have this evidence initially considered by the RO 
along with the evidence.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.1304 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

With respect to the Veteran's increased rating claims, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505, 509-10 (2007).  Effective September 26, 2003, IVDS is to be 
rated in one of two ways: either on the basis of the total 
duration of incapacitating episodes or on the basis of the 
following general rating formula set forth in 38 C.F.R. § 4.71a.  
38 C.F.R. § 4.71a (2009).  For the purpose of evaluations under 
Diagnostic Code 5243, an incapacitating episode was a period of 
acute signs and symptoms due to IVDS that required bed rest 
prescribed by a physician and treatment by a physician and for 
rating neurological symptoms under 38 C.F.R. § 4.124a.  Moreover, 
the Board notes that the regulations no longer require the 
orthopedic and neurologic manifestations to be evaluated 
separately and then combined.  Rather, any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, are to be evaluated under an 
appropriate diagnostic code.  General Rating Formula for Diseases 
and Injuries of the Spine, Note (1) (2009).

During a March 2008 VA spine examination, the Veteran reported 
experiences pain radiating down the right leg, numbness in the 
right leg, burning and pinching sensation down the back of the 
leg, and tingling in the right foot.  He testified that his 
quality of life has decreased in the past few years due to an 
increase in the severity of his IVDS.  Specifically, the Veteran 
noted that he is in constant pain that renders him unable to take 
long drives, cut his lawn, go on vacation, and carry shopping 
bags and groceries.  He reported that he suffers from 
approximately 25 flare-ups a month, which can range from short 
spasms to lengthy episodes that last for many days.  The Veteran 
indicated that this increase in severity is objectively shown by 
his decreased work attendance over the past two years.  

Although the Veteran's most recent VA spine examination was in 
March 2008, during the October 2009 Board hearing the Veteran 
testified that his symptoms had worsened to include sciatic 
radiculopathy and numbness.  The Board notes that the Veteran is 
entitled to a new VA examination where there is evidence 
(including his statements) that the condition has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  Hence, the Board finds that another VA examination is 
necessary to determine the nature and current severity of the 
service-connected IVDS and whether a separate rating for 
neurological symptoms is warranted.  See Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  Thus, he should be scheduled for 
examination to ascertain the current nature of his spinal 
disability and associated symptomatology.  The Veteran is hereby 
advised that, failure to report to any scheduled examination, 
without good cause, may result in a denial of the claim on 
appeal.  See 38 C.F.R. § 3.655 (2009).

Moreover, the Board notes that employment records, received in 
March 2008 and October 2009, reveal that the Veteran has taken a 
great deal of unscheduled sick leave while working at the post 
office, and has applied for leave under the Family Medical Leave 
Act (FMLA) due to symptoms of chronic intermittent back pain and 
radiculopathy associated with his service-connected IVDS.  

In exceptional cases where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve on the basis of the criteria set forth 
in this paragraph an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability.  

While the Veteran reported that he is currently employed, he 
asserted, during his October 2009 videoconference hearing, that 
his service-connected IVDS causes significant interference with 
his employment.  Hence, on remand, consideration should be given 
to whether referral for an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) (2009) is warranted.  

To ensure that all due process requirements are met, the Veteran 
should be given another opportunity to present information and/or 
evidence pertinent to his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
his appeal that is not currently of record.  
After securing the necessary authorizations 
for release of information, obtain copies 
of all records referred to by the Veteran 
that are not already in the claims file.  
All responses/records should be associated 
with the claims file.  If any records 
sought are not obtained, notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken. 

2.  After completion of 1 above, arrange 
for the Veteran to undergo VA orthopedic 
and neurological examination(s), by 
appropriate physicians.  The entire 
claims file must be made available to 
the examiner(s) designated to examine 
the Veteran, and the examination 
report(s) should include discussion of 
the Veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include x-rays), if 
deemed warranted, should be accomplished 
(with all findings made available to the 
examiner(s) prior to completion of the 
report), and all clinical findings should 
be reported in detail.

The neurological examiner should identify 
the existence, and frequency or extent, as 
appropriate, of all neurological symptoms 
associated with the Veteran's IVDS of the 
lumbar spine.  The examiner should also 
offer an opinion as to whether the Veteran 
has any separately ratable neurological 
residual (in addition to orthopedic 
residuals) as a manifestation of his 
service-connected lumbar spine disability, 
if so, identify the nerve(s) involved and 
note whether the impairment is manifested 
by complete paralysis, or mild, moderate, 
or severe incomplete paralysis, neuralgia 
or neuritis.

The orthopedic examiner should conduct 
range of motion testing of the 
thoracolumbar spine (expressed in degrees, 
with standard ranges provided for 
comparison purposes).  He or she should 
also render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, the 
examiner should indicate the point at which 
pain begins.  In addition, the examiner 
should indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to the 
extent possible, the examiner should 
express any such additional functional loss 
in terms of additional degrees of limited 
motion.  The examiner should also indicate 
whether there is any ankylosis of the 
spine, and if so, whether such is favorable 
or unfavorable, and the extent of such 
ankylosis.

For IVDS symptoms from the service-
connected lumbar spine disability, the 
examiner should render findings as to the 
existence and frequency of any 
incapacitating episodes (i.e., a period of 
acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a 
physician and treatment by a 
physician), specifically, whether over the 
last 12-month period, the Veteran's 
incapacitating episodes had a total 
duration of (a) at least 1 week but less 
than 2 weeks; (b) at least 2 weeks but less 
than 4 weeks; (c) at least 4 weeks but less 
than 6 weeks; or (d) at least 6 weeks.

The examiner(s) should set forth all 
examination findings and the complete 
rationale for the conclusions reached in a 
printed (typewritten) report(s).  If any 
opinion cannot be given, the examiner(s) 
should explain the reason(s) why.

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's increased rating claim, to 
include on an extraschedular basis, in 
light of all pertinent evidence and legal 
authority.  VA should document its 
consideration of whether "staged ratings," 
pursuant to the Hart decision, cited to 
above, and whether separate ratings for 
neurological symptoms, pursuant to the 
Esteban decision, cited to above, are 
warranted.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

